J-S44016-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

OSCAR HATCHETT, JR.

                            Appellant                      No. 1823 WDA 2013


                 Appeal from the PCRA Order October 16, 2013
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0003441-2000


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                           FILED AUGUST 22, 2014

        Oscar Hatchett, Jr., appeals from the order of the Allegheny County

Court of Common Pleas dismissing his petition brought pursuant to the Post
                                     1
                                         After careful review, we affirm the order of



Law2 registration requirements.

        On appeal, Hatchett challenges the retroactive application of the



rule-based requirements governing a PCRA petition do not apply to a

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
2
 42 Pa.C.S. §§ 9799.10-9799.41 (as amended 2011, Dec. 20, P.L. 446, No.
111, § 12).
J-S44016-14




has jurisdiction to review orders confirming or rejecting a retroactive

                                Commonwealth v. Bundy, 2014 PA Super 144,

*10 (filed July 10, 2014). After a thorough review of the record, we find it

devoid of any order confirming or rejecting a retroactive registration

requirement.      Accordingly, we are



        Nevertheless, upon our review of the record, we found no support for



requirements. Initially, Hatchett entered negotiated guilty pleas to indecent

assault3 and unlawful restraint,4 stemming from an incident with a fellow

Pennsylvania Culinary Institute student.         The court sentenced Hatchett to



                                                                         See 18

Pa.C.S. § 3126(b)(1); 42 Pa.C.S. §9795(a)(1) (expired Dec. 20, 2012).



effect.5   As part of the new statute, an individual who, on or after the

____________________________________________


3
    18 Pa.C.S. § 3126(a)(1).
4
    18 Pa.C.S. § 2902(a)(1).
5

federal Sex Offender
§ 16901.



                                           -2-
J-S44016-14



effective date of the law, was serving a sentence of probation or parole for a

sexually violent offense became subject to its provisions. The new statute

                                      nt assault conviction as a sexually violent



       Hatchett subsequently violated his probation, and the trial court

resentenced him on July 26, 2012.                Upon resentencing, Hatchett was

categorized as a Tier I sexual offender pursuant to the new version of



him that he was required to register.

       On March 14, 2014, during the pendency of this appeal, the

Legislature again a

indecent assault, graded as a misdemeanor of the second degree, from the



Legislature made this amendment effective immediately and retroactive to

December 20, 2012          the effective date of the registration requirements at

issue in this appeal. See 42 Pa.C.S. § 9799.12. Giving this law retroactive

effect, as the Legislature mandated, Hatchett is not now, and effectively

never was,                                                                   See

Bundy at *10 n.4.6
____________________________________________


6
  We note with concern that the Commonwealth filed its brief on June 6,
2014 with no mention of the March 14, 2014 amendment, and remind
Appellee of its duty of candor to the tribunal pursuant to Rule 3.3(a)(2) of
the Pennsylvania Rules of Professional Conduct.



                                           -3-
J-S44016-14



     Order affirmed. We direct the trial court to issue an order consistent

with this judgment order and forward a copy to the Pennsylvania Board of

Probation and Parole.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2014




                                  -4-